Citation Nr: 0416668	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder, as secondary to the service-connected residuals of 
injury to the coccyx.

2.  Entitlement to service connection for disability of the 
left leg, to include the knee and foot, as secondary to the 
service-connected residuals of injury to the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his physician


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

In April 1999, the Board of Veterans' Appeals (Board) issued 
a decision that denied service connection for a lumbosacral 
spine disorder and for disability of the left leg, to include 
the knee and foot, both claimed as secondary to the service-
connected residuals of injury to the coccyx.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, by a Memorandum Decision 
entered in March 2004, reversed the Board's April 1999 
decision and remanded the matter for an award of service 
connection.  The Board is entering the present decision in 
order to effectuate the Court's order.

In its April 1999 decision, the Board referred to the RO 
matters pertaining to the veteran's entitlement to service 
connection for degenerative arthritis of his shoulders and 
elbows, his entitlement to service connection for 
hypertension and a right leg disability, and his entitlement 
to non-service-connected disability pension and to benefits 
based on unemployability.  Inasmuch as the record now before 
the Board does not show what action, if any, the RO has taken 
address these matters, they are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an April 1999 decision, the Board denied service 
connection for a lumbosacral spine disorder and disability of 
the left leg, to include the knee and foot, as secondary to 
the service-connected residuals of injury to the coccyx.

2.  In March 2004, the Court issued a Memorandum Decision 
reversing the Board's decision and remanding the matter for 
an award of service connection.  In so doing, the Court noted 
that the Board had denied service connection for lumbar spine 
intervertebral disc syndrome and lumbar radiculopathy 
involving the left lower extremity with loss of reflexes, 
foot drop, and muscular atrophy.  The Court issued judgment 
on April 2, 2004, and entered its mandate on June 3, 2004.


CONCLUSION OF LAW

Service connection is granted for lumbar spine intervertebral 
disc syndrome and lumbar radiculopathy involving the left 
lower extremity with loss of reflexes, foot drop, and 
muscular atrophy.  38 U.S.C.A. §§ 7252, 7261, 7291, 7292 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board issued a decision in April 1999 
that denied service connection for a lumbosacral spine 
disorder and for disability of the left leg, to include the 
knee and foot.  The veteran appealed to the Court, and the 
Court, by a Memorandum Decision entered in March 2004, 
reversed the Board's decision and remanded the matter for an 
award of service connection.  See Introduction, supra.  In so 
doing, the Court did not specify the disability or 
disabilities for which service connection should be granted.  
The Court did note, however, that the Board had denied 
service connection for lumbar spine intervertebral disc 
syndrome and lumbar radiculopathy involving the left lower 
extremity with loss of reflexes, foot drop, and muscular 
atrophy.

Under applicable law, the Court has exclusive jurisdiction to 
review decisions of the Board, and has power to affirm, 
modify, or reverse a decision of the Board, or to remand the 
matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261 (West 
2002).  Generally, a decision of the Court becomes final 60 
days after entry of judgment if no notice of appeal is filed 
with the United States Court of Appeals for the Federal 
Circuit within that time.  38 U.S.C.A. §§ 7291(a), 7292 (West 
2002); Luyster v. Principi, 16 Vet. App. 96, 98 (2002).

In the present case, the record shows that the Court issued 
its judgment on the veteran's appeal on April 2, 2004.  
Inasmuch as 60 days has now passed (the Court issued its 
mandate on June 3, 2004), the Court's decision is final.  Its 
decision is therefore binding on the Board, and service 
connection is hereby granted for lumbar spine intervertebral 
disc syndrome and lumbar radiculopathy involving the left 
lower extremity with loss of reflexes, foot drop, and 
muscular atrophy.  The RO is instructed to take appropriate 
measures to implement this action in an expeditious manner.


ORDER

Service connection is granted for lumbar spine intervertebral 
disc syndrome and lumbar radiculopathy involving the left 
lower extremity with loss of reflexes, foot drop, and 
muscular atrophy.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



